Citation Nr: 0533338	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for dental disabilities for 
compensation purposes, claimed as dental problems and gum 
disease.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from September 
1951 to July 1953.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
remanded in November 2003.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran testified at a 
hearing before the RO in November 2000.

In September 2000, the veteran revoked his Power of Attorney 
with Disabled American Veterans and has not appointed another 
representative.  


FINDINGS OF FACT

1.  The veteran's dental problems are not as a result of 
trauma in service, nor was he a prisoner-of-war.

2.  Gingivitis and periodontitis are not disabilities for 
which VA compensation may be awarded.


CONCLUSION OF LAW

Dental disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303. 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for dental disabilities for 
compensation purposes prior to enactment of the VCAA.  The 
veteran's appeal stems from an August 2000 rating decision 
which denied service connection.  Subsequent to the November 
2003 Remand, VCAA letters were issued in September 2004 and 
March 2005.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in September 2004 and March 
2005 were not given prior to the first AOJ adjudication of 
the claim, the notice was provided prior to a Board decision 
on the merits.  The contents of these notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private medical records.  This matter was remanded to 
obtain treatment records from identified private medical 
providers, South Valley Center and Perfect Teeth, both 
located in Albuquerque, New Mexico.  In January 2004, 
September 2004, and March 2005, VA issued correspondence to 
the veteran specifically requesting that the veteran complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information, or submit the records 
himself.  The veteran did not submit VA Form 21-4142, nor did 
he submit the outstanding records.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

An examination performed for induction purposes in September 
1951 reflects a diagnosis of mild gingivitis.  A Report of 
Dental Survey in January 1952 reflects no dental foci, and no 
significant abnormalities with regard to occlusion and 
periodontoclasia.  A July 1953 Report of Dental Survey 
reflects no dental foci suspected.  

Private medical records dated January 1998 to February 2000 
reflect treatment for bleeding gums, tooth removal, and other 
dental problems.  

The veteran claims that he should be compensated for 
disability due to dental conditions incurred in service.  
Specifically, he has claimed dental problems with gum 
disease.

While service connection may be established for treatment 
purposes for these conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth or periodontal disease.  38 C.F.R. § 3.381.  As 
neither condition is recognized by the applicable regulations 
as a disability for which VA compensation may be granted, the 
veteran's claim is not warranted.  See 38 C.F.R. § 3.381 
(periodontal disease is not a disability for compensation 
purposes).  Service medical records do not reflect any 
treatment for dental disability during service, nor do they 
reflect any trauma to the teeth.  Additionally, there is no 
evidence that the veteran was a prisoner-of-war.  Service 
connection for missing teeth and periodontal disease for 
compensation purposes is not legally permitted, and as a 
matter of law this claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


